Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 25th, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that estimates time periods and distances for fulfilling a ride request, estimates a surplus metric based on the time periods and distances, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a server, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment.  The claimed server, requester device, and transportation provider device are recited at a high level of generality and are merely invoked as tools to perform the estimating and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-4 and 7-9 further narrow the abstract idea of claim 1 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claims 5-6 further narrow the abstract idea of claim 1 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 10 recites a method of organizing human activity because the claim recites a method that estimates time periods for fulfilling a ride request, estimates a surplus metric based on the time periods, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a processor, storage medium, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment.  The claimed processor, storage medium, requester device, and transportation provider device are recited at a high level of generality and are merely invoked as tools to perform the estimating and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 11-16 are directed to substantially the same abstract idea as claim 10 and are rejected for substantially the same reasons.  Claims 11-13, 15, and 16 further narrow the abstract idea of claim 10 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  Claim 14 further narrows the abstract idea of claim 10 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 17 recites a method of organizing human activity because the claim recites a method that estimates time periods for fulfilling a ride request, estimates a surplus metric based on the time periods, estimates a payment modifier based on the surplus metric, and displays the payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a computer readable medium, processor, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment.  The claimed computer readable medium, processor, requester device, and transportation provider device are recited at a high level of generality and are merely invoked as tools to perform the estimating and displaying steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of estimating and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 18-20 are directed to substantially the same abstract idea as claim 17 and are rejected for substantially the same reasons.  Claims 18-20 further narrow the abstract idea of claim 17 by e.g., defining how the surplus metric and modifier are estimated for the commercial interaction.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 (U.S. Patent Application Publication No. 2018/0322420) in view of Eyler (U.S. Patent Application Publication No. 2019/0017839), Rathod (U.S. Patent Application Publication No. 2017/0293950), and Marco ‘239 (U.S. Patent Application Publication No. 2018/035623).
	Regarding Claim 1, Marco ‘420 teaches a computer-implemented method comprising:  generating, in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]); and
	providing, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Eyler teaches determining, by a transportation matching system comprising one or more servers and based on location data received from a transportation provider device and a transportation request received from a requester device, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time and a first estimated distance associated with movement of the transportation provider device to a pickup location associated with the transportation request (see [0107] “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance (e.g., for the passenger 116a, the driver 104, or both),” [0229] “transportation service system 1202 may include one or more servers”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining, by the transportation matching system and based on the location data received from the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a destination location is estimated.
	Marco ‘420 does not explicitly teach, however Rathod teaches determining, by the transportation matching system, an estimated surplus metric for the transportation request based on the first estimated amount of time and the first estimated distance associated with the estimated response time period (see Claim 1:  “receiving a transport request from a user, the transport request specifying at least one of a pick-up region or a drop-off region … fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region.”  In order to estimate the distance of the vehicle from the pick-up region, the location of the vehicle must be known).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is estimated based on estimated distance and estimated time to pick-up location.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining, by the transportation matching system, an estimated surplus metric for the transportation request based on the second estimated amount of time and the second estimated distance associated with the estimated service time period (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is estimated based on estimated distance and estimated time to destination location.
	Regarding Claim 2, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches wherein determining the estimated surplus metric for the transportation request comprises utilizing a surplus baseline metric in connection with the estimated response time period and the estimated service time period to determine the estimated surplus metric  (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the baseline for New York, N.Y., which may be different from the baseline for Los Angeles, Calif.)” in [0085]; “a baseline driver supply for the zone is estimated …” in [0095]-[0099]).  
	Regarding Claim 4, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches wherein generating the estimated modifier comprises:  determining a difference between the estimated surplus metric and the predetermined threshold; and generating the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009].  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3)).
	Regarding Claim 7, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 1, as discussed above.  Marco ‘420 further teaches determining a service time period for the transportation request after completion of the transportation request (see “Historical request data 326 may comprise … the total time of the trip” in [0062]); and
	generating, in response to determining that the surplus metric fails to meet the predetermined threshold, an updated modifier for the transportation request after completion of the transportation request based on the surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold”).
	Marco ‘420 does not explicitly teach, however Rathod teaches determining a response time period for the transportation request after completion of the transportation request; and determining a surplus metric for the transportation request based on the response time period (see “cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region” in Claim 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation matching method of Marco ‘420 the process of determining cost based on time to pick-up location after completion of the transportation request as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on time to pick-up location after completion of the transportation request.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining a surplus metric for the transportation request based on the service time period (see “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location” in [0079]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation matching method of Marco ‘420 the process of determining cost based on time to destination location after completion of the transportation request as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on time to destination location after completion of the transportation request.
	Marco ‘420 does not explicitly teach, however Rathod teaches providing an additional message to the transportation provider device indicating the updated modifier (see “user interface 400 enables user and/or service provider to … update, send, receive … update notes including … payments made … price or rate or fare … update & view … pricing models … calculate or estimate approximate fare or cost or rate of consuming or providing of selected service(s) … notify, share, update one or more types of status, manage, provide, select, update, send, share, publish, advertise, receive, & view one or more types of notifications or messages or alerts, select one or more types of communication, messaging, chatting & calling applications, services & interfaces to communicate & collaborate with users and/or service providers” in [0126]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation matching method of Marco ‘420 the process of providing payment/fare updates to the transportation provider as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where payment/fare updates are provided to the transportation provider.
	Regarding Claim 10, Marco ‘420 teaches a system comprising:  at least one processor; and at least one non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to (see [0032] “A processor can execute any type of instructions to achieve the operations detailed in this Specification … the activities outlined herein may be implemented with fixed logic or programmable logic (e.g., software/computer instructions executed by the processor) and the elements identified herein could be some type of a programmable processor”):
	generate, in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]); and
	provide, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Eyler teaches determine, based on location data received from a transportation provider device and a transportation request received from a requester device, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time and a first estimated distance associated with movement of the transportation provider device to a pickup location associated with the transportation request (see [0107] “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance 
(e.g., for the passenger 116a, the driver 104, or both)”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine, based on the location data received from the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a destination location is determined.
	Marco ‘420 does not explicitly teach, however Rathod teaches determine an estimated surplus metric for the transportation request based on the first estimated amount of time and the first estimated distance associated with the estimated response time period (see Claim 1:  “receiving a transport request from a user, the transport request specifying at least one of a pick-up region or a drop-off region … fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region.”  In order to estimate the distance of the vehicle from the pick-up region, the location of the vehicle must be known).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to pick-up location.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine an estimated surplus metric for the transportation request based on the second estimated amount of time and the second estimated distance associated with the estimated service time period (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to destination location.
	Regarding Claim 11, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 10, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the system to determine the estimated surplus metric for the transportation request cause the system to utilize a surplus baseline metric in connection with the estimated response time period and the estimated service time period to determine the estimated surplus metric (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the baseline for New York, N.Y., which may be different from the baseline for Los Angeles, Calif.)” in [0085]; “a baseline driver supply for the zone is estimated …” in [0095]-[0099]).
	Regarding Claim 13, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 10, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the system to generate the estimated modifier cause the system to: determine a difference between the estimated surplus metric and the predetermined threshold; and generate the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009]).
	Regarding Claim 17, Marco ‘420 teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer system to (see [0033] “Memory 206 and 208 may store any suitable data or information utilized by computing devices 104 and 108, including software embedded in a computer readable medium”):
	generate, in response to determining that the estimated surplus metric fails to meet a predetermined threshold, an estimated modifier for the transportation request based on the estimated surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3) (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]); and
	provide, for display by the transportation provider device, the transportation request with a message indicating the estimated modifier for the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Eyler teaches determine, based on location data received from a transportation provider device and a transportation request received from a requester device, an estimated response time period for the transportation request, the estimated response time period comprising a first estimated amount of time and a first estimated distance associated with movement of the transportation provider device to a pickup location associated with the transportation request  (see [0107] “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance 
(e.g., for the passenger 116a, the driver 104, or both)”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine, based on the location data received from the transportation provider device and the transportation request, an estimated service time period for the transportation request comprising a second estimated amount of time and a second estimated distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a destination location is determined.
	Marco ‘420 does not explicitly teach, however Rathod teaches determine an estimated surplus metric for the transportation request based on the first estimated amount of time and the first estimated distance associated with the response time period (see Claim 1:  “receiving a transport request from a user, the transport request specifying at least one of a pick-up region or a drop-off region … fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region.”  In order to estimate the distance of the vehicle from the pick-up region, the location of the vehicle must be known).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to pick-up location.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine an estimated surplus metric for the transportation request based on the second estimated amount of time and the second estimated distance associated with the service time period (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating cost based on estimated distance and estimated time to destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to destination location.
	Regarding Claim 18, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 17, as discussed above.  Marco ‘420 further teaches wherein the instructions that cause the computer system to generate the modifier cause the computer system to: determine a difference between the estimated surplus metric and the predetermined threshold; and generate the estimated modifier based on the difference between the estimated surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009].  The minimum amount of compensation (modifier) is estimated because it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (claim 3)).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Rathod, Marco ‘239, and Meyer (U.S. Patent Application Publication No. 2017/0147951).
	Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claims 1, 2, 10, and 11 as discussed above.  Marco ‘420 does not explicitly teach, however Meyer teaches wherein determining the estimated surplus metric for the transportation request comprises determining an expense metric for the transportation request based on the movement of the transportation provider device in connection with the estimated response time period and the estimated service time period of the transportation request (see “Transportation service data store 268D may store information pertaining to on-demand information services that a user of a computing device may take to travel between locations. Information included in data store 268D includes, but is not limited to, time related information (e.g., typical response times for various geographical regions on different calendar days), costs of transportation, different classes or levels of service and associated costs and response times associated with each, and other information” in [0067]).  
	It would have been obvious to a person having ordinary skill in the art to substitute the information in Meyer as inputs evaluated in the determination of the surplus metric in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a substitution would yield the predictable result of determining the estimated surplus metric for the transportation request comprises determining estimated cost information for the transportation request.
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Rathod, Marco ‘239, and Dusane (U.S. Patent Application Publication No. 2017/0101054).
	Regarding Claims 5 and 14, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claims 1 and 10 as discussed above.  Marco ‘420 further teaches indicating that the transportation request will be modified if the estimated surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also … display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer” in [0048]).
	Marco ‘420 does not explicitly teach, however Dusane teaches determining, in connection with providing the transportation request to the transportation provider device and based on the estimated response time period, that the first estimated distance associated with the estimated response time period exceeds a predetermined distance threshold; and providing, to the transportation provider device in response to the first estimated distance meeting the predetermined distance threshold, the message by generating an initial message with the transportation request (see “If the assisting vehicle is more than the threshold distance away … then the method 400 may return to 430 and continue to transmit the alert” in [0103]).  
	It would have been obvious to a person having ordinary skill in the art to substitute the alert sent in Dusane (when the distance of the vehicle exceeds a threshold) for the minimum fare offer sent in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a substitution would yield the predictable result of sending a message when a predetermined distance threshold is exceeded, where the message indicates that the transportation request will be modified (minimum fare).
	Regarding Claim 6, Marco ‘420, Eyler, Rathod, Marco ‘239, and Dusane teach the limitations of claim 5 as discussed above.  Marco ‘420 does not explicitly teach, however Rathod teaches wherein the initial message with the transportation request indicating that the transportation request will be modified if the estimated surplus metric fails to meet the predetermined threshold comprises an icon within a provider application (see [0126] “user interface 400 enables user and/or service provider to select or tap on one or more icons on user interface or map or select via voice or any other available manner and access associate contextual or dynamically presented relevant or contextual options or user actions 450 or menu 431 including …”).
	A person having ordinary skill in the art would be motivated to use the known technique of using an icon on a user interface to improve the display and selection of information on the driver application of Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Rathod, Marco ‘239, Dusane, Luo (U.S. Patent Application Publication No. 2018/0315148), and Smith (U.S. Patent No. 10,152,053).
	Marco ‘420, Eyler, Rathod, Marco ‘239, and Dusane teach the limitations of claim 7 as discussed above.  Marco ‘420 does not explicitly teach, however Luo teaches wherein generating the estimated surplus metric for the transportation request comprises:  determining the first estimated distance based on a current location of the transportation provider device and the pickup location (see [0066] “the ride matching module 133 may search the provider information data store 136B to identify any available providers that are located within a certain distance from the request location or have a threshold estimated time of arrival (ETA) to the request location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining a distance based on a current location of a provider and a pickup location as taught by Luo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  
	Marco ‘420 does not explicitly teach, however Smith teaches determining the first estimated amount of time based on a navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location based on a route and traffic to the pickup location as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).
Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Rathod, Marco ‘239, Smith, and Li (U.S. Patent Application Publication No. 2018/0197419).
	Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claims 1, 10, and 17 as discussed above.  Marco ‘420 further teaches generating the estimated modifier based on the density of the region and the volume of transportation requests (see “The surge multiplier may be based on any suitable information, such as supply and demand (e.g., the number of drivers in the zone and/or nearby zones and the rate of passenger requests in the zone and/or nearby zones)” in [0085]; “minimum fare offers may be managed on a per-zone basis” in [0086]).
	Marco ‘420 does not explicitly teach, however Smith teaches wherein generating the estimated modifier comprises:  determining a density of a region in which the destination location is located (see “The central control system may then gather traffic data, such as density, speeds, accidents, detours, locations of the autonomous vehicle 100 (both on the road and/or parked), passenger locations/destinations, weather data, crime data, and/or other information and determine how to best manipulate the speeds, routes, and/or directions of the autonomous vehicles 100 to clear a path for the prioritized vehicle based on the available information” in Col. 8, lines 11-19).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco ‘420 the determining a density of a region in which the destination location is located as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable. 
	Marco ‘420 does not explicitly teach, however Li teaches determining a volume of transportation requests in the region (see “the processing engine 112 may further determine a region in the vicinity of the start location or the destination and further determine reference information (e.g., a supply-demand density, a request density, etc.) based on information of the region” in [0078]).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco ‘420 the determining a volume of transportation requests in the region as taught by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Eyler, Rathod, Marco ‘239, and Smith.
	Regarding Claim 15, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 10 as discussed above.  Marco ‘420 does not explicitly teach, however Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system to:  determine the first estimated distance based on a current location of the transportation provider device and the pickup location (see [0107] “estimated/predicted pickup location route travel time (e.g., for the passenger 116a, the driver 104, or both), estimated/predicted pickup location route travel distance (e.g., for the passenger 116a, the driver 104, or both)”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the amount of time and distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is estimated.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine the second estimated distance based on the pickup location and the destination location (see [0079] “Another example parameter may be an expected fare … The price may be calculated based on the distance 
and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location.” The distance for the “expected fare” is estimated because the trip has not started yet).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the distance to a destination location from a pickup location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the distance to a destination location is estimated.
	Marco ‘420 does not explicitly teach, however Smith teaches determine the first estimated amount of time based on a first navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the first navigation route; and determine the second estimated amount of time based on a second navigation route between the pickup location and the destination location and traffic associated with the second navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location and the amount of time to a destination location based on traffic along the routes as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).
	Regarding Claim 19, Marco ‘420, Eyler, Rathod, and Marco ‘239 teach the limitations of claim 17 as discussed above.  Marco ‘420 does not explicitly teach, however Eyler teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to:  determine the first estimated distance based on a current location of the transportation provider device and the pickup location (see [0107] “estimated/predicted pickup location route travel distance
(e.g., for the passenger 116a, the driver 104, or both))”.
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of estimating the distance to a pickup location as taught in Eyler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the distance to a pickup location is estimated.	
	Marco ‘420 does not explicitly teach, however Smith teaches determine the first estimated amount of time based on a navigation route between the current location of the transportation provider device and the pickup location and traffic associated with the navigation route (see “additional information may be used to determine an ideal route. For example, traffic information related to roadways between the autonomous vehicle 100 and the pick-up location and/or end destination may be provided to the autonomous vehicle 100. This traffic information may include current traffic conditions and/or historical traffic data associated with roadways between the various locations. The control module 110 may use this information to determine a time and/or distance remaining until the pick-up location and/or destination and/or estimated time to arrival (ETA) to such a location” in Col. 7, lines 7-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the amount of time to a pickup location based on traffic along the route as taught in Smith with the transportation matching method of Marco ‘420 with the motivation to enable communication of arrival time information to the user (Smith, Col. 7, lines 17-23).


Response to Arguments
Applicant's arguments filed June 25th, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that under the first step of the Alice test, “the claims of the present application are not directed to an abstract idea because the claims provide ‘a specific improvement to the way computers operate’” (p. 17, para. 4).  In addition, Applicant argues that the claims recite significantly more than an abstract idea because the improvement is an inventive concept (p. 20, para. 2-3).
Contrary to the position taken by Applicant, the claims do not improve the functioning of a computer – the claimed processor, storage medium, requester device, and transportation provider device function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the “processor” and “storage medium”; rather, what the claims purport to improve is the functioning of a commercial transaction (i.e., transportation from a pickup location to a destination location).  
On page 18 of Applicant’s remarks, Applicant asserts that the claims include concrete limitations that improve computing systems that provide transportation matching between requester devices and provider devices.  More specifically, Applicant argues that the claims reduce the number of ride request cancellations, which improves the efficiency of a computer because computers won’t be required to rematch previously matched transportation requests (p. 19, para. 2 – p. 20, para. 1).
	First of all, a cancelled transportation request does not necessarily lead to a future transportation request.  Furthermore, contrary to the position taken by Applicant, avoiding the possibility of a future task by a computer is not a technological improvement.
	Examiner notes that while Applicant’s arguments include the claim terms “transportation request” and “transportation provider,” Applicant’s arguments do not include the claim terms “processor” or “storage medium.”  This is because, contrary to the position taken by Applicant, the claims are not directed to an improvement to computer technology.  Rather, the claims are directed towards improving a commercial transaction (i.e., transportation from a pickup location to a destination location).  In view of the foregoing, the claims are not directed to an improvement to computer technology.  
Regarding the prior art rejections, Applicant argues that Rathod fails to teach determining an estimated surplus metric based on the estimated response time period (p. 23, para. 2-3).  Such features are taught in Claim 1 of Rathod (“receiving a transport request from a user, the transport request specifying at least one of a pick-up region or a drop-off region … fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).  The “fare estimates” and “time to arrive of vehicle at pick-up region” teach the claimed “estimated surplus metric” and “estimated response time period,” respectively.  The “time to arrive of vehicle at pick-up region” for the “fare estimates” are estimated because the vehicle has not travelled to the pick-up region yet.  
Applicant argues that Rathod fails to teach generating an estimated modifier based on the estimated surplus metric as recited in claim 1 (p. 23, para. 2-3).  Examiner notes that the rejections rely on Marco ‘420 for teaching this feature (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”).  The “minimum amount of compensation” teaches the claimed “estimated modifier.”  As defined in paragraph [0037] of Applicant’s disclosure, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold.”  The minimum amount of compensation (modifier) of Marco ‘420 is estimated because, as described in claim 3, it is based on passenger demand, driver supply, and/or an expected revenue of the driver during the first time period (see also “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628